             Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

    WHOLE WOMAN’S HEALTH, et al.,             §
                                              §
                          Plaintiffs,         §
    v.                                        §            Cause No. 1:21-cv-00616-RP
                                              §
    AUSTIN REEVE JACKSON, et al.,             §
                                              §
                         Defendants.          §


         DEFENDANTS’ OPPOSED MOTION TO STAY SUMMARY JUDGMENT
                 AND CLASS CERTIFICATION PROCEEDINGS


           Defendants file this Opposed Motion to Stay Summary Judgment and Class

Certification Proceedings, respectfully showing the following:

           Plaintiffs filed this lawsuit on July 13, 2021. See Docket No. 1. The various

State Defendants 1 and Defendant Penny Clarkston received service on either July

14 or July 15, 2021. Defendant Mark Lee Dickson was served on July 16, 2021.

Pursuant to the applicable rules, State Defendants intend to file their responsive

pleadings by August 4, 2021, and Mr. Dickson intends to file his responsive pleading

by August 6, 2021. Defendants are also aware that Plaintiffs have filed a lengthy




1 The State Defendants include Hon. Austin Reeve Jackson, Judge of the 114th
Judicial District Court; Stephen Brint Carlton, Executive Director of the Texas
Medical Board; Katherine A. Thomas, Executive Director of the Texas Board of
Nursing; Cecile Erwin Young, Executive Commissioner of the Texas Health and
Human Services Commission; Allison Vordenbaumen Benz, Executive Director of the
Texas Board of Pharmacy; and Ken Paxton, Attorney General of Texas (collectively
“State Defendants”). Plaintiffs have sued State Defendants in their official
capacities.
                                         Page 1 of 7
         Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 2 of 7




motion for summary judgment (Docket No. 19) and a separate motion for class

certification (Docket No. 32).

       Defendants intend to raise various jurisdictional arguments in their initial

responsive pleadings, explaining why this Court lacks subject-matter jurisdiction

over this case and why many or all of Plaintiffs’ claims are barred by sovereign

immunity. Accordingly, Defendants request this Court to stay any further briefing

or consideration of Plaintiffs’ motion for summary judgment and motion for class

certification until after Defendants have filed their initial responsive pleadings and

the Court has had a reasonable opportunity to consider the threshold issues of

jurisdiction and immunity that will be raised therein. The Northern District of

Texas recently did just that in a similar case before dismissing for lack of

subject-matter jurisdiction. Planned Parenthood of Greater Tex. Surg. Health Servs.

v. City of Lubbock, Tex., No. 5:21-CV-114-H, 2021 WL 2385110, at *6 (N.D. Tex. June

1, 2021); see also, e.g., Franciscan Alliance, Inc. v. Burwell, No. 7:16-cv-00108-O,

2016 WL 9281524, at *2–3 (W.D. Tex. Nov. 1, 2016) (staying summary judgment

proceedings where plaintiffs filed a summary judgment motion before defendants

had filed their answer and where defendants intended to contest subject-matter

jurisdiction).

       Counsel for State Defendants has conferred with counsel for Plaintiffs

regarding this motion. Although Plaintiffs oppose a stay, they are willing to discuss

a jointly agreed briefing schedule. Defendants would be willing to discuss a joint

briefing schedule for all parties’ various motions after Defendants have filed their



                                     Page 2 of 7
         Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 3 of 7




initial responsive pleadings.    In the meantime, Defendants request a stay as

described in this motion.

                            CONCLUSION & PRAYER

      For the foregoing reasons, Defendants ask this Court to stay all further

briefing and proceedings related to Plaintiffs’ motion for summary judgment and

motion for class certification until after Defendants’ forthcoming jurisdictional

challenges have been resolved.




                                     Page 3 of 7
Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 4 of 7




                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           BRENT WEBSTER
                           First Assistant Attorney General

                           GRANT DORFMAN
                           Deputy First Assistant Attorney General

                           SHAWN E. COWLES
                           Deputy Attorney General for Civil Litigation

                           THOMAS A. ALBRIGHT
                           Chief - General Litigation Division

                                 /s/ Benjamin S. Walton
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Benjamin.Walton@oag.texas.gov
                           CHRISTOPHER D. HILTON
                           Texas Bar No. 24087727
                           Christopher.Hilton@oag.texas.gov
                           HALIE DANIELS
                           Texas Bar No. 24100169
                           Halie.Daniels@oag.texas.gov
                           Assistant Attorneys General
                           General Litigation Division
                           BETH KLUSMANN
                           Assistant Solicitor General
                           Texas Bar No. 24036918
                           Beth.Klusmann@oag.texas.gov
                           NATALIE THOMPSON
                           Assistant Solicitor General
                           Texas Bar No. 24088529
                           Natalie.Thompson@oag.texas.gov
                           Office of the Attorney General
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120 – Phone
                           (512) 320-0667 – Fax
                           Counsel for State Defendants

                         Page 4 of 7
        Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 5 of 7




                                            /s/ Andrew B. Stephens
                                     ANDREW B. STEPHENS
                                     Texas Bar No. 24079396
                                     andrew@hackerstephens.com
                                     HEATHER GEBELIN HACKER
                                     Texas Bar No. 24103325
                                     heather@hackerstephens.com
                                     Hacker Stephens LLP
                                     108 Wild Basin Rd. South, Suite 250
                                     Austin, Texas 78746
                                     Tel: (512) 399-3022

                                     Attorneys for Defendant Penny Clarkston



                                            /s/ Jonathan F. Mitchell
                                     JONATHAN F. MITCHELL
                                     Texas Bar No. 24075463
                                     Mitchell Law PLLC
                                     111 Congress Avenue, Suite 400
                                     Austin, Texas 78701
                                     (512) 686-3940 (phone)
                                     (512) 686-3941 (fax)
                                     jonathan@mitchell.law

                                     Counsel for Defendant Mark Lee Dickson




                      CERTIFICATE OF CONFERENCE

      On July 27, 2021, I conferred via telephone with Marc Hearron, counsel for
Plaintiffs, regarding whether Plaintiffs would agree to the stay requested in this
motion. Mr. Hearron informed me that Plaintiffs did not agree to the stay.

                                           /s/ Benjamin S. Walton
                                     BENJAMIN S. WALTON
                                     Assistant Attorney General




                                   Page 5 of 7
         Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 6 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 27, 2021, a true and correct copy of this document
was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

Christen Mason Hebert                       Julie Murray
Johns & Hebert PLLC                         Richard Muniz
2028 East Ben White Blvd                    Planned Parenthood Federation of
Suite 240-1000                              American
Austin, TX 78741                            1110 Vermont Ave., NW Ste 300
(512) 399-3150                              Washington, DC 20005
chebert@johnshebert.com                     (202) 973-4997
                                            Julie.marray@ppfa.org
Attorney for all Plaintiffs                 Richard.muiniz@ppfa.org

                                            Attorneys for Planned Parenthood of
                                            Greater Texas Surgical Health
                                            Services, Planned Parenthood South
                                            Texas Surgical Center, Planned
                                            Parenthood Center for Choice, and Dr.
                                            Bhavik Kumar

Stephanie Toti                              Rupali Sharma
LAWYERING PROJECT                           LAWYERING PROJECT
41 Schermerhorn Street #1056                197 Pine Street, Apt. 23
Brooklyn, NY 11201                          Portland, ME 04102
(646) 490-1083                              (908) 930-6445
stoti@lawyeringproject.org                  rsharma@lawyeringproject.org

Attorneys for The Ajiya Center, Frontera    Attorneys for The Ajiya Center, Frontera
Fund, Fund Texas Choice, Jane’s Due         Fund, Fund Texas Choice, Jane’s Due
Process, Lilith Fund for Reproductive       Process, Lilith Fund for Reproductive
Equity, North Texas Equal Access Fund       Equity, North Texas Equal Access Fund

Molly Duane                                 Julia Kaye
Kirby Tyrrell                               Brigitte Amiri
Melanie Fontes                              Chelsea Tejada
Center for Reproductive Rights              American Civil Liberties Union
199 Water Street, 22nd Floor                Foundation
New York, NY 10038                          125 Broad Street, 18th Floor
(917) 637-3631                              New York, NY I 0004
mduane@reprorights.org                      (212) 549-2633
ktyrrell@reprorights.org                    jkaye@aclu.org
                                     Page 6 of 7
        Case 1:21-cv-00616-RP Document 39 Filed 07/27/21 Page 7 of 7




mfontes@reprorights.org                   bamiri@aclu.org
                                          ctejada@aclu.org
Jamie A. Levitt
J. Alexander Lawrence                     Lorie Chaiten
Morrison & Foerster LLP 250               American Civil Liberties Union
W. 55th Street                            Foundation
New York, NY 10019                        1640 North Sedgwick Street
(212) 468-8000                            Chicago, IL 60614
jlevitt@mofo.com                          (212) 549-2633
alawrence@mofo.com                        rfp_lc@aclu.org

Attorneys for Whole Woman’s Health,       Adriana Pinon
Whole Woman’s Health Alliance, Marva      David Donatti
Sadler, Southwestern Women’s Surgery      Andre Segura
Center, Allison Gilbert, MD., Brookside   ACLU Foundation of Texas, Inc.
Women’s Medical Center PA d/b/a           5225 Katy Freeway, Suite 350
Brookside Women's Health Center and       Houston, TX 77007
Austin Women’s Health Center, Alamo       Tel. (713) 942-8146
City Surgery Center PLLC d/b/a Alamo      Fax: (713) 942-8966
Women’s Reproductive Services,            apinon @aclutx.org
Houston Women’s Reproductive Services,    ddonatti@aclutx.org
Reverend Daniel Kanter, and Reverend      asegura@aclutx.org
Erika Forbes.
                                          Attorneys for Houston Women’s Clinic




                                           /s/ Benjamin S. Walton
                                     BENJAMIN S. WALTON
                                     Assistant Attorney General




                                   Page 7 of 7
